Citation Nr: 0807519	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-06 932A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office(RO)
 in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include a post-traumatic stress disorder (PTSD), has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a back injury has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right leg injury has 
been received.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for a deviated nasal 
septum.

6.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD; residuals of back, neck, and right leg injuries; a 
deviated nasal septum; and a sinus disorder.

In August 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.   

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran 
when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

With respect to the veteran's July 2004 application to reopen 
the claims for service connection for residuals of back and 
right leg injuries and an acquired psychiatric disorder, to 
include PTSD, the Board notes that the RO previously denied 
service connection for those disorders by rating action of 
February 2003.  However, the veteran failed to appeal, as a 
result of which the 2003 determination became final.  
Appellate review discloses that the January 2005 rating 
action on appeal, while continuing the denial of service 
connection for the latter disabilities, including on the 
basis of finality with respect to the issue of service 
connection for residuals of a back injury, failed to properly 
consider and discuss the finality of the February 2003 rating 
action with respect to the claims for service connection for 
residuals of a right leg injury and an acquired psychiatric 
disorder, to include PTSD, and adjudicate them on the basis 
of whether new and material evidence to reopen them had been 
received.  The Board finds that due process of law requires 
that this action must be accomplished on remand.

An August 2002 letter from the Social Security Administration 
(SSA) indicates that the veteran is receiving SSA disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.            
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims folder a copy of the SSA 
decision awarding the veteran disability benefits, together 
with all medical records underlying that determination and 
any subsequent determinations finding him entitled to 
continuing disability benefits, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the veteran for psychiatric, neck, back, right 
leg, nasal, and sinus disabilities at the Hines VA Medical 
Center (VAMC), Chicago, Illinois from 2004 to the present 
time should be obtained and associated with the claims 
folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for 
psychiatric, neck, back, right leg, 
nasal, and sinus disabilities at the 
Hines VAMC, Chicago, Illinois from 2004 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits, together with all 
medical records underlying that 
determination and any subsequent 
determinations finding him entitled to 
continuing disability benefits.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

3.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include discussion of the finality of the 
prior February 2003 rating action denying 
service connection for residuals of back 
and right leg injuries and an acquired 
psychiatric disorder, to include PTSD, 
and the requirements for reopening 
previously-disallowed claims. 

 6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes citation to and 
discussion of the legal authority 
governing finality and reopening of 
previously-disallowed claims for service 
connection for residuals of back and 
right leg injuries and an acquired 
psychiatric disorder, to include PTSD, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

